DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner notes entry of the following: 
Amended claims filed 1/4/2021.

Specification
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112 below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to 
Amended claim 1 recites “an arithmetic circuit configured to execute an arithmetic operation of a specific kind . . . cause the arithmetic circuit to execute the arithmetic operation regarding first data . . . cause the arithmetic circuit to execute the arithmetic operation regarding second data different from the first data”. However, the present specification fails to describe that the arithmetic operation is the same arithmetic operation for both the first and second data. In fact, the specification at paragraphs [0045]-[0046] explicitly describes a first arithmetic operation (e.g., an original arithmetic operation) as being different from the second arithmetic operation (e.g., an arithmetic operation that involves bit inversion regarding dummy data).
It is recommended that Applicant amend the claims to recite first and second arithmetic operations regarding the first and second data, respectively.
Claim 7 includes substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1. Dependent claims 2-6 and 8-11 are rejected as being dependent on independent claims 1 and 7, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (U.S. Patent Publication No. 2014/0082332).
Regarding claims 1 and 7, Okano teaches a semiconductor device (processor 1 is a semiconductor integrated circuit - FIG. 1; [0031]) comprising: an arithmetic circuit configured to execute an arithmetic operation of a specific kind regarding input data (floating point arithmetic unit 40 including floating point arithmetic circuits 303 performing arithmetic operations, specifically arithmetic operations that require large power, on input data IDA0, IDA1, IDB0, IDB1; FIG. 5; [0034], [0055], [0068]-[0069]); a control circuit (control unit 10 including instruction fetch unit 11 and instruction issue unit 13) causing the arithmetic circuit configured to: determine whether an arithmetic command of the arithmetic operation of the specific kind is included in a command sequence which is supplied (arithmetic operation that would require large power; [0068]-[0069]); cause the arithmetic circuit to execute the arithmetic operation regarding first data that is an arithmetic operation target of the arithmetic command when the arithmetic command is included in the command sequence (instruction fetch unit 11 retrieves an arithmetic command and instructs instruction issue unit 13 to issue a “Floating Point Arithmetic Operation Instruction” that causes the arithmetic unit 40 to perform the arithmetic operation; FIGS. 5, 6; [0032], [0033], [0063]); and execute another operation command included in the command sequence (FIG. 6, S114 as another operation command) and cause the arithmetic circuit to execute the arithmetic operation regarding second data different from the first data when the arithmetic command is not included in the command sequence and the command sequence is in a specific state (instruction fetch unit 11 retrieves a non-arithmetic command and instructs instruction issue unit 13 to issue a “Floating Point Arithmetic Operation Pre-Access Instruction”, in response to an upcoming large power consumption state, that causes the arithmetic unit 40 to perform a dummy operation different from the “Floating Point Arithmetic Operation Instruction”; FIGS. 6, 7; [0040], [0046]).
Claim 7 includes substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1.
Regarding claims 2 and 8, Okano teaches a selecting circuit selecting either one of the first data and the second data and supplying the selected data to the arithmetic circuit (Multiplexer 43 controls data to be inputted into the floating point arithmetic unit 40; [0034]).
Claim 8 includes substantially similar limitations to those of claim 2 and therefore is rejected under the same rationale as that applied above to claim 2.
Regarding claims 5 and 11, Okano teaches the semiconductor device includes a plurality of arithmetic circuits (arithmetic unit 40 includes multiple arithmetic circuits 303; FIG. 5; [0036]), and the control circuit carries out control to cause an arithmetic (“the proportion of the circuit resources and so on performing dummy operation is gradually increased before the execution of the instructions I4, I5 . . . Further, the access end instruction may be similarly arranged to decrease the power consumption stepwise in a much longer cycle.”; FIG. 7 illustrates stepwise current waveform; [0069]).
Claim 11 includes substantially similar limitations to those of claim 5 and is therefore rejected under the same rationale as that applied above to claim 5.
Regarding claim 6, Okano teaches the control circuit includes a first control circuit outputting a control signal indicating that the command sequence is in the specific state (instruction issue unit 13 issues control signals IREQ and IOPC relating to the pre-access instruction corresponding to the upcoming large power arithmetic operation state; [0045]), and a second control circuit supplying, to the selecting circuit, a selection signal indicating that the second data is to be selected in the first data and the second data based on the control signal (pipeline control unit 14 issues control signals CGC 1, 2, 3 to selecting circuits to instruct performance of the dummy operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Moore (U.S. Patent Publication No. 2008/0177817).
Regarding claims 3 and 9, Okano teaches all of the elements of the current invention as stated above, but fails to teach the second data includes a plurality of data patterns different from each other, and the control circuit sequentially supplies the plurality of data patterns to the arithmetic circuit.
Moore teaches arithmetic operations with respect to data bits in a computer. Moore further teaches the second data includes a plurality of data patterns different from each other (different bit sequences A and B are added by computer circuit 20 that performs arithmetic operations; FIG. 5; [0026]), and the control circuit sequentially supplies the plurality of data patterns to the arithmetic circuit (bit-by-bit sequential addition 26; FIGS. 3, 5; [0006], [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the dummy operation of Okano with the addition operation as taught by Moore because the addition operation would increase (Okano at FIG. 7 and [0069]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 9 includes substantially similar limitations to those of claim 3 and is therefore rejected under the same rationale as that applied above to claim 3.
Regarding claims 4 and 10, Moore teaches a value of at least one bit of output bits of the arithmetic circuit is inverted in the plurality of data patterns (the sum “110100” includes second bit “1” and third bit “0”, which are inverted; FIG. 5; [0026]).

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive in view of the new grounds of rejection.
Applicant asserts on page 6 that Okano illustrates in FIG. 6 that when the instruction kind is not the floating point arithmetic operation instruction, the operation of the instruction kind is performed in the functional unit and therefore does not teach causing the arithmetic circuit to execute the arithmetic operation regarding second data different from the first data when the arithmetic command is not included in the command sequence and the command sequence is in a specific state.
Examiner respectfully disagrees. Okano in FIG. 6 from S103 to the S108 branch teaches that the pre-access instruction causes the arithmetic unit 40, and not the functional unit as argued by Applicant, to execute a dummy arithmetic operation using dummy data. See Abstract, [0037], [0067]. Moreover, Applicant’s specification at FIG. 11 and paragraph [0071] teach a “comparative example” that includes using a pre-access command to cause part of arithmetic unit 22 to execute a dummy operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP DEOL whose telephone number is (303)297-4429.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D./Examiner, Art Unit 2182      

/JYOTI MEHTA/Primary Examiner, Art Unit 2182